Exhibit 10.1

 

CONTINGENT VALUE RIGHTS AGREEMENT

 

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of September 11, 2013 (this
“Agreement”), is entered into by and between Cubist Pharmaceuticals, Inc., a
Delaware corporation (“Parent”), and Broadridge Corporate Issuer
Solutions, Inc., a Pennsylvania corporation, as Rights Agent.

 

RECITALS

 

WHEREAS, Parent, BRGO Corporation, a Delaware corporation (“Sub”), and Trius
Therapeutics, Inc. a Delaware corporation (the “Company”), have entered into an
Agreement and Plan of Merger dated as of July 30, 2013 (as it may be amended or
supplemented from time to time pursuant to the terms thereof, the “Merger
Agreement”), pursuant to which Sub (a) has made a tender offer (the “Offer”) to
acquire all of the outstanding shares of common stock, par value $0.0001 per
share, of the Company (“Company Common Stock”) and (b) following acceptance of
the shares of Company Common Stock pursuant to the Offer, will merge with and
into the Company, with the Company surviving the Merger as a subsidiary of
Parent;

 

WHEREAS, pursuant to the Merger Agreement, in each of the Offer and the Merger,
Parent has agreed to provide to Company’s stockholders the right to receive
contingent cash payments as hereinafter described; and

 

WHEREAS, pursuant to this Agreement, the maximum potential amount payable per
CVR is $2.00.

 

NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent and Rights Agent agree, for the equal and
proportionate benefit of all Holders (as hereinafter defined), as follows:

 

1.                                      DEFINITIONS; CERTAIN RULES OF
CONSTRUCTION

 

1.1.                            Definitions.  Capitalized terms used but not
otherwise defined herein will have the meanings ascribed to them in the Merger
Agreement.  As used in this Agreement, the following terms will have the
following meanings:

 

“Acting Holders” means, at the time of determination, Holders of at least
thirty-five percent (35%) of the outstanding CVRs.

 

“Assignee” has the meaning set forth in Section 6.3.

 

“Bayer Territories” means the countries listed on Exhibit B to the Collaboration
and License Agreement between the Company and Bayer Pharma AG, dated July 26,
2011, as amended, as of the date of the Merger Agreement.

 

“Board of Directors” means the board of directors of Parent.

 

1

--------------------------------------------------------------------------------


 

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Parent to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Rights Agent.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to remain closed.

 

“Compound” shall mean: (a) tedizolid, (b) the Company’s proprietary
second-generation oxazolidinone, tedizolid phosphate; or (c) any other
oxazolidinone derivative, the composition of matter, manufacture, use,
importation, sale or offer for sale of which is within the scope of the
patent(s) and/or patent application(s) listed in Part 3.8(a) of the Company
Disclosure Schedule to the Merger Agreement that relates to tedizolid or
tedizolid phosphate.

 

“CVRs” means the rights of Holders to receive contingent cash payments pursuant
to the Merger Agreement and this Agreement.

 

“CVR Register” has the meaning set forth in Section 2.3(b).

 

“CVR Shortfall” has the meaning set forth in Section 4.8.

 

“Diligent Efforts” means, with respect to the Product, efforts of a Person to
carry out its obligations, and to cause its controlled Affiliates and Product
licensees, if any, to carry out their respective obligations, using such efforts
and employing such resources normally used by Persons in the pharmaceutical
business similar in size and resources to Parent relating to seeking regulatory
approval for a product candidate or commercialization of an approved product
that is of similar market potential at a similar stage in its development or
product life, taking into account issues of market exclusivity, product profile,
including efficacy, safety, tolerability and convenience, the competitiveness of
alternate products in the marketplace or under development, the availability of
existing forms or dosages of the Product for other indications, the launch or
sales of a generic or biosimilar product, the regulatory environment and the
profitability of the Product (including pricing and reimbursement status) and
other relevant considerations, including technical, commercial, legal,
scientific and/or medical factors.

 

“DTC” means The Depository Trust Company or any successor thereto.

 

“Governmental Entity” means any foreign or domestic arbitrator, court, nation,
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial regulatory or administrative
functions of, or pertaining to, government.

 

“Holder” means a Person in whose name a CVR is registered in the CVR Register at
the applicable time.

 

“Independent Accountant” means an independent certified public accounting firm
of nationally recognized standing designated either (i) jointly by the Acting
Holders and Parent, or (ii) if such parties fail to make a designation, jointly
by an independent public accounting firm selected by Parent and an independent
public accounting firm selected by the Acting Holders.

 

2

--------------------------------------------------------------------------------


 

“Milestone Notice” has the meaning set forth in Section 2.4.

 

“Net Sales” means the gross amount invoiced by or on behalf of the relevant
Selling Entity for the Product sold to third parties other than any other
Selling Entity, less the Permitted Deductions, all as determined in accordance
with the Selling Entity’s usual and customary accounting methods consistent with
the treatment of other branded prescription products commercialized by the
applicable Selling Entity, which shall be in accordance with generally accepted
accounting principles, including the accounting methods for translating activity
denominated in foreign currencies into United States dollar amounts.  In the
case of any sale of the Product between or among the Company, its Affiliates,
licensees and sublicensees, for resale, Net Sales will be calculated as above
only on the value charged or invoiced on the first arm’s-length sale thereafter
to a third party.  For the avoidance of doubt, in the case of any sale of the
Product between or among the Company, its Affiliates, licensees and sublicensees
where such Affiliate or licensee is an end-user of, and does not further sell,
the Product, Net Sales will be calculated on the value charged or invoiced to
such Affiliate, licensee or sublicensee. In the case of any sale for value other
than exclusively for money (but excluding any patient assistance programs), Net
Sales will be calculated on the market price of the Product in the jurisdiction
of sale during the relevant period.

 

“Net Sales Statement” means a written statement of Parent, certified by the
Chief Financial Officer of Parent, setting forth with reasonable detail (i) an
itemized calculation of the gross amounts invoiced by the Selling Entities for
the Product sold to third parties other than any other Selling Entity, (ii) an
itemized calculation of the Permitted Deductions,  and (iii) to the extent that
sales for the Products is recorded in currencies other than United States
dollars, the exchange rates used for conversion of such foreign currency into
United States dollars.

 

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case of Parent, in his or her capacity
as such an officer, and delivered to the Rights Agent.

 

“Payment Amount” means $1.00 per CVR upon achievement of the Sales Milestone
plus $0.10 per CVR for each $1 million by which Net Sales exceed $125 million
during the Sales Milestone Period; provided that the aggregate Payment Amount
will not exceed $2.00 per CVR.

 

“Permitted Deductions” means the following deductions to the extent actually
deducted by a Selling Entity from the gross invoiced sales price of the Product,
or otherwise directly paid or incurred by the Selling Entity with respect to the
applicable sale of the Product:

 

(1)                                 trade and quantity discounts actually
allowed;

 

(2)                                 amounts repaid or credited by reasons of
defects, recalls, returns, rebates or allowances of goods or because of
retroactive price reductions specifically identifiable to the Product;

 

(3)                                 chargebacks, rebates (or the equivalent
thereof) and other amounts paid on sale of the Product, including such payments
mandated by programs of Governmental Entities;

 

3

--------------------------------------------------------------------------------


 

(4)                                 rebates (or the equivalent thereof) and
administrative fees paid to medical healthcare organizations, to group
purchasing organizations or to trade customers in line with approved contract
terms or other normal and customary understandings and arrangements;

 

(5)                                 tariffs, duties, excise, sales, value-added
and other taxes (other than taxes based on net income) and charges of
Governmental Entities;

 

(6)                                 deductions for uncollectible amounts on
previously sold products (which adjustment shall be based on actual bad debts
incurred and written off as uncollectible by the Selling Entity in a quarter,
net of any recoveries of amounts previously written off as uncollectible from
current or prior quarters);

 

(7)                                 discounts pursuant to indigent patient
programs and patient discount programs and coupon discounts;

 

(8)                                 transportation, freight, postage,
importation, shipping insurance and other handling expenses; and

 

(9)                                 required distribution commissions and fees
(including fees related to services provided pursuant to distribution service
agreements with wholesalers, fee-for-service wholesaler fees and inventory
management fees) payable to any third party providing distribution services to
the Selling Entities.

 

For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in clauses (1) through (9)  above, such item may not be
deducted more than once.

 

“Permitted Transfer” means: a transfer of CVRs (a) upon death of a Holder by
will or intestacy; (b) pursuant to a court order; (c) by operation of law
(including by consolidation or merger) or without consideration in connection
with the dissolution, liquidation or termination of any corporation, limited
liability company, partnership or other entity; or (d) in the case of CVRs held
in book-entry or other similar nominee form, from a nominee to a beneficial
owner and, if applicable, through an intermediary, to the extent allowable by
DTC.

 

“Product” means any pharmaceutical product that contains Compound and is
intended for intravenous, intramuscular, subcutaneous, oral or sublingual
administration, including, in each case, all formulations and line extensions
thereof.

 

“Review Request Period” has the meaning set forth in Section 4.4.

 

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent will have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” will mean
such successor Rights Agent.

 

“Sales Milestone” means cumulative Net Sales of the Product worldwide, other
than in the Bayer Territories, during the Sales Milestone Period exceeding $125
million.

 

“Sales Milestone Period” means the period from and including January 1, 2016
through and including December 31, 2016.

 

4

--------------------------------------------------------------------------------


 

“Selling Entity” means Parent, any Assignee, and each of their controlled
Affiliates (including, from and after the Effective Time, the Company),
licensees and sublicensees.

 

1.2.                            Rules of Construction.  Except as otherwise
explicitly specified to the contrary, (a) references to a Section means a
Section of this Agreement unless another agreement is specified, (b) the word
“including” (in its various forms) means “including without limitation,”
(c) references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, rules or regulation, in each
case as amended or otherwise modified from time to time, (d) words in the
singular or plural form include the plural and singular form, respectively,
(e) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement and (f) all references to
dollars or “$” refer to United States dollars.

 

2.                                      CONTINGENT VALUE RIGHTS

 

2.1.                            CVRs.  The CVRs represent the rights of Holders
to receive contingent cash payments pursuant to this Agreement.  The initial
Holders will be determined pursuant to the terms of the Merger Agreement.

 

2.2.                            Nontransferable.  The CVRs may not be sold,
assigned, transferred, pledged, encumbered or in any other manner transferred or
disposed of, in whole or in part, other than through a Permitted Transfer.

 

2.3.                            No Certificate; Registration; Registration of
Transfer; Change of Address.

 

(a)                                 The CVRs will not be evidenced by a
certificate or other instrument.

 

(b)                                 The Rights Agent will keep a register (the
“CVR Register”) for the purpose of registering CVRs and transfers of CVRs as
herein provided.  The CVR Register will initially show one position for Cede &
Co representing all the shares of Company Common Stock held by DTC on behalf of
the street holders of the shares of Company Common Stock tendered by such
holders in the Offer or held by such holders as of immediately prior to the
Effective Time.  The Rights Agent will have no responsibility whatsoever
directly to the street name holders with respect to transfers of CVRs.  With
respect to any payments to be made under Section 2.4 below, the Rights Agent
will accomplish the payment to any former street name holders of shares of
Company Common Stock by sending one lump payment to DTC.  The Rights Agent will
have no responsibilities whatsoever with regard to the distribution of payments
by DTC to such street name holders.

 

(c)                                  Subject to the restrictions on
transferability set forth in Section 2.2, every request made to transfer a CVR
must be in writing and accompanied by a written instrument of transfer in form
reasonably satisfactory to the Rights Agent pursuant to its guidelines, duly
executed by the Holder thereof, the Holder’s attorney duly authorized in
writing, the Holder’s personal representative or the Holder’s survivor, and
setting forth in reasonable detail the circumstances relating to the transfer. 
Upon receipt of such written notice, the Rights Agent will, subject to its
reasonable determination that the transfer instrument is in

 

5

--------------------------------------------------------------------------------


 

proper form and the transfer otherwise complies with the other terms and
conditions of this Agreement (including the provisions of Section 2.2), register
the transfer of the CVRs in the CVR Register.  Parent and Rights Agent may
require payment of a sum sufficient to cover any stamp or other tax or
governmental charge that is imposed in connection with any such registration of
transfer.  The Rights Agent shall have no duty or obligation to take any action
under any section of this Agreement that requires the payment by a Holder of a
CVR of applicable taxes or charges unless and until the Rights Agent is
satisfied that all such taxes or charges have been paid.  All duly transferred
CVRs registered in the CVR Register will be the valid obligations of Parent and
will entitle the transferee to the same benefits and rights under this Agreement
as those held immediately prior to the transfer by the transferor.  No transfer
of a CVR will be valid until registered in the CVR Register.

 

(d)                                 A Holder may make a written request to the
Rights Agent to change such Holder’s address of record in the CVR Register.  The
written request must be duly executed by the Holder.  Upon receipt of such
written notice, the Rights Agent will, subject to its reasonable determination
that the transfer instrument is in proper form, promptly record the change of
address in the CVR Register.

 

2.4.                            Payment Procedures.

 

(a)                                 On or before February 15, 2017, Parent will
deliver to the Rights Agent (i) a notice (the “Milestone Notice”) indicating
whether the Sales Milestone was achieved and (ii) the Net Sales Statement for
the fiscal year ended December 31, 2016 along with any letter of instruction
required by the Rights Agent.  In addition, in the event that Parent does not
timely file, in accordance with applicable SEC rules and regulations, with the
SEC a quarterly report on Form 10-Q with respect to any of the first, second or
third fiscal quarters of 2016, Parent will deliver to the Rights Agent on or
before the 45th day following the completion of any such fiscal quarter of 2016
a Net Sales Statement with respect to all then completed fiscal quarters during
the fiscal year ending December 31, 2016.

 

(b)                                 The Rights Agent will promptly, and in any
event within ten Business Days of receipt of a Milestone Notice and/or Net Sales
Statement as well as any letter of instruction required by the Rights Agent,
send each Holder at its registered address a copy of such Milestone Notice
and/or Net Sales Statement.  If a Payment Amount is payable to the Holders, then
at the time the Rights Agent sends a copy of the Milestone Notice to the
Holders, the Rights Agent will also pay the Payment Amount to each of the
Holders (the amount to which each Holder is entitled to receive will be the
Payment Amount multiplied by the number of CVRs held by such Holder as reflected
on the CVR Register) by check mailed to the address of each Holder as reflected
in the CVR Register as of the close of business on the date of the Milestone
Notice.

 

(c)                                  Parent shall be entitled to deduct or
withhold, or cause the Rights Agent to deduct or withhold, from any Payment
Amount otherwise payable pursuant to this Agreement such amounts as may be
required to be deducted or withheld therefrom under the Code, the Treasury
Regulations thereunder, or any other applicable Tax Law, as may be

 

6

--------------------------------------------------------------------------------


 

determined by Parent or the Rights Agent.  Prior to making any such Tax
withholdings or causing any such Tax withholdings to be made with respect to any
Holder, Parent shall instruct the Rights Agent to solicit IRS Form W-9s from
Holders eligible for Tax withholding within a reasonable amount of time in order
to provide the opportunity for the Holder to provide any necessary Tax forms
(including an IRS Form W-9 or an applicable IRS Form W-8) in order to avoid or
reduce such withholding amounts. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the person to whom such amounts would otherwise have been
paid, and prior to the 15th day of February in the year following any payment of
such taxes by Parent or the Rights Agent, Parent shall deliver (or shall cause
the Rights Agent to deliver) to the person to whom such amounts would otherwise
have been paid the original Form 1099 or other reasonably acceptable evidence of
such withholding.

 

(d)                                 Any portion of any Payment Amount that
remains undistributed to the Holders six (6) months after the date of the
Milestone Notice will be delivered by the Rights Agent to Parent, upon demand,
and any Holder will thereafter look only to Parent for payment of such Payment
Amount, without interest, but such Holder will have no greater rights against
Parent than those accorded to general unsecured creditors of Parent under
applicable law.

 

(e)                                  Neither Parent nor the Rights Agent will be
liable to any person in respect of any Payment Amount delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law. 
If, despite Parent’s and/or the Rights Agent’s commercially reasonable efforts
to deliver a Payment Amount to the applicable Holder, such Payment Amount has
not been paid immediately prior to the date on which such Payment Amount would
otherwise escheat to or become the property of any Governmental Entity, any such
Payment Amount will, to the extent permitted by applicable law, become the
property of Parent, free and clear of all claims or interest of any person
previously entitled thereto.  In addition to and not in limitation of any other
indemnity obligation herein, Parent agrees to indemnify and hold harmless Rights
Agent with respect to any liability, penalty, cost or expense Rights Agent may
incur or be subject to in connection with transferring such property to Parent.

 

2.5.                            No Voting, Dividends or Interest; No Equity or
Ownership Interest in Parent.

 

(a)                                 The CVRs will not have any voting or
dividend rights, and interest will not accrue on any amounts payable on the CVRs
to any Holder.

 

(b)                                 The CVRs will not represent any equity or
ownership interest in Parent or in any constituent company to the Merger.

 

3.                                      THE RIGHTS AGENT

 

3.1.                            Certain Duties and Responsibilities.  The Rights
Agent will not have any liability for any actions taken or not taken in
connection with this Agreement, except to the extent of its willful misconduct,
bad faith or gross negligence.

 

7

--------------------------------------------------------------------------------


 

3.2.                            Certain Rights of Rights Agent.  The Rights
Agent undertakes to perform such duties and only such duties as are specifically
set forth in this Agreement, and no implied covenants or obligations will be
read into this Agreement against the Rights Agent.  In addition:

 

(a)                                 the Rights Agent may rely and will be
protected and held harmless by Parent in acting or refraining from acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order or other paper or document believed by it to
be genuine and to have been signed or presented by the proper party or parties;

 

(b)                                 whenever the Rights Agent will deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Rights Agent may rely upon an Officer’s
Certificate, which certificate shall be full authorization and protection to the
Rights Agent, and the Rights Agent shall, in the absence of bad faith, gross
negligence or willful misconduct on its part, incur no liability and be held
harmless by Parent for or in respect of any action taken, suffered or omitted to
be taken by it under the provisions of this Agreement in reliance upon such
certificate;

 

(c)                                  the Rights Agent may engage and consult
with counsel of its selection and the written advice of such counsel or any
opinion of counsel will be full and complete authorization and protection and
shall be held harmless by Parent in respect of any action taken, suffered or
omitted by it hereunder in good faith and in reliance thereon;

 

(d)                                 the permissive rights of the Rights Agent to
do things enumerated in this Agreement will not be construed as a duty;

 

(e)                                  the Rights Agent will not be required to
give any note or surety in respect of the execution of such powers or otherwise
in respect of the premises;

 

(f)                                   the Rights Agent shall not be liable for
or by reason of, and shall be held harmless by Parent with respect to any of the
statements of fact or recitals contained in this Agreement or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by the Parent only;

 

(g)                                  the Rights Agent will have no liability and
shall be held harmless by Parent in respect of the validity of this Agreement or
the execution and delivery hereof (except the due execution and delivery hereof
by the Rights Agent and the enforceability of this Agreement against the Rights
Agent assuming the due execution and delivery hereof by Parent); nor shall it be
responsible for any breach by the Parent of any covenant or condition contained
in this Agreement;

 

(h)                                 Parent agrees to indemnify Rights Agent for,
and hold Rights Agent harmless against, any loss, liability, claim, demands,
suits or expense arising out of or in connection with Rights Agent’s duties
under this Agreement, including the costs and expenses of defending Rights Agent
against any claims, charges, demands, suits or loss, unless such loss has been
determined by a court of competent jurisdiction to be a result of Rights Agent’s
gross negligence, bad faith or willful or intentional misconduct;

 

8

--------------------------------------------------------------------------------


 

(i)                                     Rights Agent shall not be liable for
consequential damages under any provision of this Agreement or for any
consequential damages arising out of any act or failure to act hereunder in the
absence of bad faith, gross negligence or willful misconduct on its part;

 

(j)                                    Parent agrees (i) to pay the fees and
expenses of the Rights Agent in connection with this Agreement as agreed upon in
writing by the Rights Agent and Parent on or prior to the date hereof, and
(ii) to reimburse the Rights Agent for all taxes and governmental charges,
reasonable expenses and other charges of any kind and nature incurred by the
Rights Agent in the execution of this Agreement (other than taxes imposed on or
measured by the Rights Agent’s net income and franchise or similar taxes imposed
on it (in lieu of net income taxes)).  The Rights Agent will also be entitled to
reimbursement from Parent for all reasonable and necessary out-of-pocket
expenses paid or incurred by it in connection with the administration by the
Rights Agent of its duties hereunder; and

 

(k)                                 No provision of this Agreement shall require
the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of its rights if there shall be reasonable grounds for believing that
repayment of such funds or adequate indemnification against such risk or
liability is not reasonably assured to it.

 

3.3.                            Resignation and Removal; Appointment of
Successor.

 

(a)                                 The Rights Agent may resign at any time by
giving written notice thereof to Parent specifying a date when such resignation
will take effect, which notice will be sent at least 60 days prior to the date
so specified but in no event will such resignation become effective until a
successor Rights Agent has been appointed.  Parent has the right to remove
Rights Agent at any time by a Board Resolution specifying a date when such
removal will take effect but no such removal will become effective until a
successor Rights Agent has been appointed.  Notice of such removal will be given
by Parent to Rights Agent, which notice will be sent at least 60 days prior to
the date so specified.

 

(b)                                 If the Rights Agent provides notice of its
intent to resign, is removed or becomes incapable of acting, Parent, by a Board
Resolution, will as soon as is reasonably possible appoint a qualified successor
Rights Agent who, unless otherwise consented to in writing by the Holders of not
less than a majority of the outstanding CVRs,  shall be a stock transfer agent
of national reputation or the corporate trust department of a commercial bank. 
The successor Rights Agent so appointed will, forthwith upon its acceptance of
such appointment in accordance with Section 3.4, become the successor Rights
Agent.

 

(c)                                  Parent will give notice of each resignation
and each removal of a Rights Agent and each appointment of a successor Rights
Agent by mailing written notice of such event by first-class mail to the Holders
as their names and addresses appear in the CVR Register.  Each notice will
include the name and address of the successor Rights Agent.  If Parent fails to
send such notice within ten days after acceptance of appointment by a successor
Rights Agent, the successor Rights Agent will cause the notice to be mailed at
the expense of Parent.

 

9

--------------------------------------------------------------------------------


 

3.4.                            Acceptance of Appointment by Successor.  Every
successor Rights Agent appointed hereunder will execute, acknowledge and deliver
to Parent and to the retiring Rights Agent an instrument accepting such
appointment and a counterpart of this Agreement, and thereupon such successor
Rights Agent, without any further act, deed or conveyance, will become vested
with all the rights, powers, trusts and duties of the retiring Rights Agent.  On
request of Parent or the successor Rights Agent, the retiring Rights Agent will
execute and deliver an instrument transferring to the successor Rights Agent all
the rights, powers and trusts of the retiring Rights Agent.

 

4.                                      COVENANTS

 

4.1.                            List of Holders.  Parent will furnish or cause
to be furnished to the Rights Agent in such form as Parent receives from the
Company’s transfer agent (or other agent performing similar services for the
Company), the names and addresses of the Holders within ten Business Days of the
Effective Time.

 

4.2.                            Payment of Payment Amount.  If the Sales
Milestone has been achieved in accordance with this Agreement, Parent will,
promptly following the delivery of the Milestone Notice, deposit with the Rights
Agent, for payment to the Holders in accordance with Section 2.4, the aggregate
amount necessary to pay the Payment Amount to all Holders.  For the avoidance of
doubt, the Payment Amount shall only be paid, if at all, one time under this
Agreement.

 

4.3.                            Books and Records.  Parent shall, and shall
cause its Subsidiaries to, keep true, complete and accurate records in
sufficient detail to enable the Holders and their consultants or professional
advisors to determine the amounts payable hereunder.

 

4.4.                            Audits.

 

(a)                                 Upon the written request of the Acting
Holders provided to Parent within 120 days of the date on which the Holders are
delivered the final Net Sales Statement pursuant to Section 2.4(b) of this
Agreement (the “Review Request Period”), Parent shall permit, and shall cause
its controlled Affiliates to permit, the Independent Accountant to have access
during normal business hours to such of the records of the Company or other
applicable Selling Entity as may be reasonably necessary to verify the accuracy
of the Net Sales Statement and the figures underlying the calculations set forth
therein, including, without limitation, all written materials related to any
sale transaction reasonably requested by such Independent Accountant.  The
Independent Accountant shall be charged to come to a final determination with
respect to those specific items in the Net Sales Statement that the parties
disagree on and submit to it for resolution.  All other items in the Net Sales
Statement that the parties do not submit, prior to the end of the Review Request
Period, to the Independent Accountant for resolution shall be deemed to be
agreed by the parties and the Independent Accountant shall not be charged with
calculating or validating those agreed upon items.  If issues are submitted to
the Independent Accountant for resolution, Parent shall, and shall cause to its
controlled Affiliates to, furnish to the Independent Accountant such access,
work papers and other documents and information related to those disputed issues
as the Independent Accountant may request and as are available to Parent.  The
Independent Accountant

 

10

--------------------------------------------------------------------------------


 

shall disclose to Parent and the Acting Holders any matters directly related to
their findings to the extent necessary to verify the accuracy or completeness of
the Net Sales Statements.  The fees charged by such accounting firm shall be
paid by Parent.

 

(b)                                 If the Independent Accountant concludes that
a Payment Amount that was properly due was not paid to the Holders, Parent shall
pay to the Rights Agent (for further distribution to the Holders) or to each
Holder the applicable Payment Amount, plus interest on such Payment Amount at
the “prime rate” as published in the Wall Street Journal or similar reputable
data source from time to time calculated from when the Payment Amount should
have been paid (if Parent had given notice of achievement of the Sales Milestone
following its actual achievement, as determined by the Independent Accountant,
at the time required pursuant to the terms of this Agreement), as applicable, to
the date of actual payment (such amount including interest being the “CVR
Shortfall”).  The CVR Shortfall shall be paid within ten (10) days of the date
the Independent Accountant delivers to Parent and the Acting Holders the
Independent Accountant’s written report.  The decision of the Independent
Accountant shall be final, conclusive and binding on Parent and the Holders,
shall be non-appealable and shall not be subject to further review.

 

(c)                                  If, upon the expiration of the Review
Request Period, the Acting Holders have not requested a review of the Net Sales
Statement in accordance with this Section 4.8, the calculations set forth in the
Net Sales Statement shall be binding and conclusive upon the Holders.

 

(d)                                 Each person seeking to receive information
from Parent in connection with a review pursuant to this Section 4.8 shall enter
into, and shall cause its accounting firm to enter into, a reasonable and
mutually satisfactory confidentiality agreement with Parent or any controlled
Affiliate obligating such party to retain all such information disclosed to such
party in confidence pursuant to such confidentiality agreement.

 

(e)                                  Parent shall not, and shall cause its
Affiliates not to, enter into any license or distribution agreement with any
third party (other than Parent or its Affiliates) with respect to a Product
unless such agreement contains provisions that would allow any Independent
Accountant appointed pursuant to this Section 4.4 such access to the records of
the other party to such license or distribution agreement as may be reasonably
necessary to perform its duties pursuant to this Section 4.4; provided that
Parent and its Affiliates shall not be required to amend any of its existing
licenses.  The parties hereto agree that, if Parent or its Affiliates have
exercised audit rights under any license or distribution agreement prior to the
Acting Holders’ request for an audit under this Section 4.4 and under such
license or distribution agreement Parent and its Affiliates cannot request
another audit, the results of Parent’s prior audit of such licensee or
distributor shall be used for purposes of the audit requested by the Acting
Holders under this Section 4.4 and that Parent shall not have any further
obligation to provide access to an Independent Accountant with respect to such
licensee until such time as Parent may again exercise its rights of audit under
the license agreement with such licensee.

 

11

--------------------------------------------------------------------------------


 

4.5.                            Milestones.  Parent shall, and shall cause its
controlled Affiliates to, use Diligent Efforts to achieve the Sales Milestone.

 

5.                                      AMENDMENTS

 

5.1.                            Amendments without Consent of Holders.

 

(a)                                 Without the consent of any Holders or the
Rights Agent, Parent, when authorized by a Board Resolution, at any time and
from time to time, may enter into one or more amendments hereto, to evidence the
succession of another Person to Parent and the assumption by any such successor
of the covenants of Parent herein as provided in Section 6.3.

 

(b)                                 Without the consent of any Holders, Parent,
when authorized by a Board Resolution, and the Rights Agent, in the Rights
Agent’s sole and absolute discretion, at any time and from time to time, may
enter into one or more amendments hereto, for any of the following purposes:

 

(i)                                     to evidence the succession of another
Person as a successor Rights Agent and the assumption by any such successor of
the covenants and obligations of the Rights Agent herein;

 

(ii)                                  to add to the covenants of Parent such
further covenants, restrictions, conditions or provisions as Parent and the
Rights Agent will consider to be for the protection of the Holders; provided
that, in each case, such provisions do not adversely affect the interests of the
Holders;

 

(iii)                               to cure any ambiguity, to correct or
supplement any provision herein that may be defective or inconsistent with any
other provision herein, or to make any other provisions with respect to matters
or questions arising under this Agreement; provided that, in each case, such
provisions do not adversely affect the interests of the Holders;

 

(iv)                              as may be necessary or appropriate to ensure
that the CVRs are not subject to registration under the Securities Act or the
Exchange Act;

 

(v)                                 to reduce the number of CVRs, in the event
any Holder agrees to renounce such Holder’s rights under this Agreement in
accordance with Section 6.4; or

 

(vi)                              any other amendments hereto for the purpose of
adding, eliminating or changing any provisions of this Agreement, unless such
addition, elimination or change is adverse to the interests of the Holders.

 

(c)                                  Promptly after the execution by Parent and
the Rights Agent of any amendment pursuant to the provisions of this
Section 5.1, Parent will mail (or cause the Rights Agent to mail) a notice
thereof by first class mail to the Holders at their addresses as they appear on
the CVR Register, setting forth such amendment.

 

12

--------------------------------------------------------------------------------


 

5.2.                            Amendments with Consent of Holders.

 

(a)                                 Subject to Section 5.1 (which amendments
pursuant to Section 5.1 may be made without the consent of the Holders), with
the consent of the Holders of not less than a majority of the outstanding CVRs,
whether evidenced in writing or taken at a meeting of the Holders, Parent, when
authorized by a Board Resolution, and the Rights Agent may enter into one or
more amendments hereto for the purpose of adding, eliminating or changing any
provisions of this Agreement, even if such addition, elimination or change is
materially adverse to the interest of the Holders; provided, however, that no
such amendment shall, without the consent of the Holders of sixty six (66%)
percent of the outstanding CVRs:

 

(i)                                     modify in a manner adverse to the
Holders (A) any provision contained herein with respect to the termination of
this Agreement or the CVRs, (B) the time for, and amount of, any payment to be
made to the Holders pursuant to this Agreement, or (C) the definition of the
Sales Milestone,

 

(ii)                                  reduce the number of CVRs, or

 

(iii)                               modify any provisions of this Section 5.2,
except to increase the percentage of Holders from whom consent is required or to
provide that certain provisions of this Agreement cannot be modified or waived
without the consent of the Holder of each outstanding CVR affected thereby.

 

(b)                                 Promptly after the execution by Parent and
the Rights Agent of any amendment pursuant to the provisions of this
Section 5.2, Parent will mail (or cause the Rights Agent to mail) a notice
thereof by first class mail to the Holders at their addresses as they appear on
the CVR Register, setting forth such amendment.

 

5.3.                            Execution of Amendments.  In executing any
amendment permitted by this Section 5, the Rights Agent will be entitled to
receive, and will be fully protected in relying upon, an opinion of counsel
selected by Parent stating that the execution of such amendment is authorized or
permitted by this Agreement.  The Rights Agent may, but is not obligated to,
enter into any such amendment that affects the Rights Agent’s own rights,
privileges, covenants or duties under this Agreement or otherwise.

 

5.4.                            Effect of Amendments.  Upon the execution of any
amendment under this Section 5, this Agreement will be modified in accordance
therewith, such amendment will form a part of this Agreement for all purposes
and every Holder will be bound thereby.

 

6.                                      OTHER PROVISIONS OF GENERAL APPLICATION

 

6.1.                            Notices to Rights Agent and Parent.  Any notice
or other communication required or permitted hereunder shall be in writing and
shall be deemed given when delivered in person, by overnight courier, by
facsimile transmission (with receipt confirmed by telephone or by automatic
transmission report) or by electronic mail, or two (2) business days after being
sent by registered or certified mail (postage prepaid, return receipt
requested), as follows:

 

13

--------------------------------------------------------------------------------


 

If to the Rights Agent, to it at:

 

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch St

Suite 1300

Philadelphia, Pennsylvania 19103

Attn: Corporate Actions Manager

 

With a copy to:

 

Broadridge Financial Solutions, Inc.

2 Journal Square Plaza

Jersey City, New Jersey 07306

Attention: General Counsel

 

If to Parent, to it at:

 

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, MA 02421

Attention: Thomas DesRosier, Senior Vice President, Chief Legal Officer, General
Counsel and Secretary

Telephone: 781-860-8660

 

with a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Telephone:

617-951-7000

Facsimile:

617-951-7050

Email:

christopher.comeau@ropesgray.com

 

paul.kinsella@ropesgray.com

Attention:

Christopher Comeau

 

Paul Kinsella

 

 

The Rights Agent or Parent may specify a different address or facsimile number
by giving notice in accordance with this Section 6.1.

 

6.2.                            Notice to Holders.  Where this Agreement
provides for notice to Holders, such notice will be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at the Holder’s address
as it appears in the CVR Register, not later than the latest date, and not
earlier than the earliest date, if any, prescribed for the giving of such
notice.  In any case where notice to Holders is given by mail,

 

14

--------------------------------------------------------------------------------


 

neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder will affect the sufficiency of such notice with respect
to other Holders.

 

6.3.                            Parent Successors and Assigns.  Parent may
assign, in its sole discretion and without the consent of any other party, any
or all of its rights, interests and obligations hereunder to one or more direct
or indirect wholly-owned subsidiaries of Parent or to any purchaser or licensee
of substantial rights to the Product (each, an “Assignee”) provided that the
Assignee agrees to assume and be bound by all of the terms of this Agreement. 
Any such Assignee may thereafter assign, in its sole discretion and without the
consent of any other party, any or all of its rights, interests and obligations
hereunder to one or more additional Assignees who agree to assume and be bound
by all of the terms of this Agreement; provided, however, that in connection
with any assignment to an Assignee, Parent and Sub (or the other assignor) shall
agree to remain liable for the performance by each Assignee(and such other
assignor, if applicable) of all obligations of Parent and Sub hereunder, with
such Assignee substituted for Parent and Sub under this Agreement.  This
Agreement will be binding upon, inure to the benefit of and be enforceable by
Parent’s successors and each Assignee, and this Agreement shall not restrict
Parent’s, any Assignee’s or any of their respective successor’s ability to merge
or consolidate.  Each of Parent’s successors and assigns shall expressly assume
by an instrument supplemental hereto, executed and delivered to the Rights
Agent, the due and punctual payment of the CVRs and the due and punctual
performance and observance of all of the covenants and obligations of this
Agreement to be performed or observed by Parent.

 

6.4.                            Benefits of Agreement.  Nothing in this
Agreement, express or implied, will give to any Person (other than the Rights
Agent, Parent, Parent’s successors and assignees, and the Holders) any benefit
or any legal or equitable right, remedy or claim under this Agreement or under
any covenant or provision herein contained, all such covenants and provisions
being for the sole benefit of the, Rights Agent, Parent, Parent’s successors and
assignees, and the Holders.  The rights of Holders are limited to those
expressly provided in this Agreement and the Merger Agreement.  Notwithstanding
anything to the contrary contained herein, any Holder may agree to renounce, in
whole or in part, such Holder’s rights under this Agreement by written notice to
the Rights Agent and Parent, which notice, if given, shall be irrevocable.

 

6.5.                            Governing Law.  This Agreement, the CVRs and all
actions arising under or in connection therewith shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.

 

6.6.                            Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.  The parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable provision.

 

6.7.                            Counterparts and Signature.  This Agreement may
be executed in two or more counterparts (including by facsimile or by an
electronic scan delivered by electronic mail), each

 

15

--------------------------------------------------------------------------------


 

of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other party, it being understood that the parties need not sign the same
counterpart.

 

6.8.                            Termination.  This Agreement will be terminated
and of no force or effect, the parties hereto will have no liability hereunder
(other than with respect to monies due and owing by Parent to Rights Agent), and
no payments will be required to be made, upon the earlier to occur of (a) the
mailing by the Rights Agent to the address of each Holder as reflected in the
CVR Register the full amount of all potential Payment Amounts required to be
paid under the terms of this Agreement and (b) in the event the Milestone Notice
indicates that the Net Sales Milestone has not been achieved, the expiration of
the Review Request Period, unless there has been a request for an audit pursuant
to Section 4.4 prior to the end of the Review Request Period, in which case
until such audit has been completed and any CVR Shortfall determined to be
payable as a result of such audit, if applicable, has been paid.  In no event
will any Payment Amount become payable on account of sales of the Product
consummated prior to January 1, 2016 or after December 31, 2016.

 

6.9.                            Entire Agreement.  This Agreement and the Merger
Agreement (including the schedules, annexes and exhibits thereto and the
documents and instruments referred to therein) contain the entire understanding
of the parties hereto and thereto with reference to the transactions and matters
contemplated hereby and thereby and supersedes all prior agreements, written or
oral, among the parties with respect hereto and thereto.  If and to the extent
that any provision of this Agreement is inconsistent or conflicts with the
Merger Agreement, this Agreement will govern and be controlling.

 

[Remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

 

 

CUBIST PHARMCEUTICALS, INC.

 

 

 

By:

/s/ Thomas J. DesRosier

 

Name:

Thomas J. DesRosier

 

Title:

Senior Vice President, Chief Legal Officer, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC.

 

 

 

By:

/s/ James O’Regan

 

Name:

James O’Regan

 

Title:

Vice President

 

--------------------------------------------------------------------------------